Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/23/2022, with respect to claims 1-6, 13, 21-22, 24-26 have been fully considered and are persuasive.  
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive with respect to claim 7. 
As previously noted, Corbin states where the various embodiments can be used together. [161]. The embodiments offer different advantages [163]. Fig. 25A and B show release mechanism, fig. 27a and 27b show hands free ejection embodiment and fig. 30 shows an attachment with moveable magnets. Examiner reads embodiments to build on each other and not be mutually exclusive for each of their respective advantages. 
Examiner attempted to contact Applicant but did not hear back. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
/GRANT SITTA/Primary Examiner, Art Unit 2694